Citation Nr: 9933903	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-16 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The case has since been transferred to 
the Lincoln, Nebraska VARO.

In an April 1996 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
a July 1997 order, the Court granted a joint motion for 
remand by the appellant and the Secretary of Veterans 
Affairs.  In this order, the Court vacated the Board's April 
1996 decision and remanded the case to the Board for 
additional proceedings.

As noted in the joint motion, the VA recently amended the 
regulations addressing mental disabilities, effective 
November 7, 1996.  In light of the recent regulatory changes, 
the Board noted in a March 1998 remand that the veteran's 
claim, in essence, was based on a new and different theory of 
entitlement that could not have been raised prior to the new 
regulatory changes.  That is, the theory of entitlement 
pursuant to the new DSM-IV criteria was not raised at the 
time of the last final decision denying service connection 
for PTSD.  See Spencer v. Brown, 4 Vet. App. 283, 289 (1993).  
As such, the Board elected to consider the issue without 
regard to the finality of the prior decisions and found that 
the issue of entitlement to service connection for PTSD 
should be addressed by the RO on a de novo basis.  The 
development requested by the Board in the March 1998 remand 
has been completed, and the case has been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has a clear diagnosis of PTSD based upon a 
verifiable stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not inherently 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the VA's duty to assist 
with the development of facts pertinent to his claim, as 
mandated by 38 U.S.C.A. § 5107(a).

In general, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires current medical evidence 
establishing a clear diagnosis of the condition, presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).  However, if it is determined that the veteran did 
not engage in combat with the enemy, or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
is not sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain some 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
alleged stressor.  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

In this case, the veteran has been treated for major 
depression since October 1986 and for PTSD since October 
1990.  The diagnosis of PTSD is clearly set forth in the 
report of a VA hospitalization from January to April in 1991.  
The report of a January 1992 VA psychiatric examination does 
not contain a diagnosis of PTSD, and the examiner noted that 
the veteran "has not experienced an event outside the range 
of expected experiences from his particular type of military 
assignment."  However, a May 1992 letter from Steve Kisker, 
M.D., indicates that the veteran had been diagnosed with PTSD 
and suffered from such symptoms as nightmares, flashbacks, 
intrusive thoughts, quick startle reaction, and profound 
social withdrawal.  Dr. Kisker noted that his medical 
facility, the Dwight D. Eisenhower Medical Center in 
Leavenworth, Kansas, had treated the veteran for this 
disability for several months and that the veteran had 
struggled "with very significant psychiatric symptoms as an 
outgrowth of his wartime experiences."  The diagnosis of 
PTSD is also noted in a September 1993 VA medical report.  

The Board observes that the veteran was examined by two VA 
psychiatrists in September and October of 1998.  Both 
examiners had an opportunity to review the veteran's claims 
file, and both indicated that not all diagnostic criteria for 
a diagnosis of PTSD, as specified in DSM-IV, had been met.  
Rather, a diagnosis of major depression, noted to be severe, 
recurrent, and in partial remission, was rendered.  The 
Board, however, finds these examination reports to be of no 
greater probative value than the veteran's prior VA records 
and the statement from Dr. Kisker, who had reported treating 
the veteran over a period of several months.  The Board 
observes that the September 1998 VA examination report 
contains the notation that the veteran "has never received a 
diagnosis of post-traumatic stress disorder," but this is 
clearly contradicted by numerous VA and private medical 
records, as noted above.  In this regard, the Board finds the 
total absence of commentary regarding Dr. Kisker's May 1992 
letter in both examination reports particularly 
disconcerting.  The Board also observes that the psychiatrist 
who examined the veteran in October 1998 noted that a current 
diagnosis of PTSD, while unlikely, "is not entirely ruled 
out."

Under 38 U.S.C.A. § 5107(b) (West 1991), it is incumbent upon 
the VA to give a claimant the benefit of the doubt when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a claim.  In this case, the Board finds 
that, the 1998 VA psychiatric examination reports 
notwithstanding, the VA and private medical records 
indicating treatment for PTSD are of sufficient weight to 
show that the veteran has a current diagnosis of PTSD.

While the Board observes that the veteran has been diagnosed 
with PTSD subsequent to service, the veteran's diagnosis of 
PTSD must be based on a verifiable in-service stressor for 
service connection to be warranted, as noted above.  Medical 
nexus evidence is insufficient, in and of itself, to 
predicate the grant of service connection for PTSD.  See 
Moreau v. Brown, 9 Vet. App. at 396.  Thus, the question 
becomes whether the veteran either engaged in combat with the 
enemy during service or experienced a verifiable in-service 
stressor.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered the veteran's 
military commendations.  In this regard, the Board observes 
that the veteran was awarded the National Defense Service 
Medal; the Vietnam Service Medal; the Vietnam Campaign Medal, 
with a 60 device; two overseas service bars; and several 
marksman commendations.  The Board also notes that the 
veteran's military occupational specialty was as an ordnance 
supply clerk, and he served with the 62nd Engineer Battalion.  
However, there is no indication that the veteran received 
such combat-related citations as the Purple Heart and the 
Combat Infantryman Badge or that he was treated for any 
combat-related injuries during service.

As such, the Board has considered the veteran's reported in-
service stressors.  In a statement received by the RO in 
November 1998, the veteran reported handling wounded 
soldiers, bringing bodies to an orphanage, and being 
subjected to sniper attacks.  While most of these occurrences 
were reported without reference to specific dates, the 
veteran also clarified that, while serving with the 62nd 
Engineer Battalion, he was subjected to rocket and mortar 
attacks that occurred from January 31, 1968 to March 1968.

In March 1999, the RO received records of the 62nd Engineer 
Battalion from the United States Armed Services Center for 
Research of Unit Records (Unit Records Center).  These 
records confirm that Long Binh, Vietnam was the documented 
base camp location of the veteran's unit and that, on January 
31, 1968, this location was penetrated by a sapper unit in 
the early morning hours.  Also, on the same date, the Long 
Binh/Bien Hoa Airbase was attacked by about 25 rockets and a 
mortar-supported ground attack.  

These records do not specifically confirm that the veteran 
performed guard, door gunner, or graves registration duties.  
However, the veteran's DA Form 20 clearly indicates that he 
served with the 62nd Engineer Battalion at the time of the 
January 31, 1968 attack, and there is no evidence of record 
to suggest that the veteran was not stationed in Long Binh on 
that date.  In short, the Board, while observing that the 
materials from the Unit Records Center do not confirm that 
the veteran was engaged in combat with the enemy, finds that 
his reported history of rocket and mortar attacks between 
January and March of 1968 is consistent with the history 
documented in the materials received from the Unit Records 
Center.  As such, then, the Board acknowledges that there is 
credible supporting evidence to verify the existence of the 
veteran's claimed stressor.

In conclusion, the Board finds that the veteran has a clear 
diagnosis of PTSD based upon a verified stressor.  As noted 
above, all doubt as to this finding has been resolved in the 
veteran's favor.  Therefore, the evidence supports the grant 
of service connection for PTSD.  See Cohen v. Brown, supra; 
see also 38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to service connection for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

